

116 HR 7254 IH: Infection Control Training and Support Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7254IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Kind (for himself, Mr. Kildee, Mr. Burgess, and Mr. Upton) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for infection control support to skilled nursing facilities through contracts with quality improvement organizations.1.Short titleThis Act may be cited as the Infection Control Training and Support Act of 2020.2.Providing for infection control support to skilled nursing facilities through contracts with quality improvement organizations(a)In generalSection 1862(g) of the Social Security Act (42 U.S.C. 1395y(g)) is amended—(1)by striking The Secretary and inserting (1) The Secretary; and(2)by adding at the end the following new paragraph:(2)(A)The Secretary shall ensure that at least 1 contract with a quality improvement organization described in paragraph (1) entered into on or after the date of the enactment of this paragraph and before the end of the emergency period described in section 1135(g)(1)(B) (or in effect as of such date) includes the requirement that such organization provide to skilled nursing facilities with cases of COVID-19 (or facilities attempting to prevent outbreaks of COVID-19) infection control support described in subparagraph (B) during such period.(B)For purposes of subparagraph (A), the infection control support described in this subparagraph is, with respect to skilled nursing facilities described in such subparagraph, the development and dissemination to such facilities of protocols relating to the prevention or mitigation of COVID-19 at such facilities and the provision of training materials to such facilities relating to such prevention or mitigation..(b)FundingThe Secretary of Health and Human Services shall provide for the transfer from the Federal Supplementary Medical Insurance Trust Fund (as described in section 1841 of the Social Security Act (42 U.S.C. 1395t)) and the Federal Hospital Insurance Trust Fund (as described in section 1817 of such Act (42 U.S.C. 1395i)), in such proportions as determined appropriate by the Secretary, to the Centers for Medicare & Medicaid Services Program Management Account, of $210,000,000, to remain available until expended, for purposes of entering into contracts with quality improvement organizations under part B of title XI of such Act (42 U.S.C. 1320c et seq.). Of the amount transferred pursuant to the previous sentence, not less that $110,000,000 shall be used for purposes of entering into such a contract that includes the requirement described in section 1862(g)(2)(A) of such Act (as added by subsection (a)). 